DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of the following species: Species group A: ii) a probe molecule indirectly bound to the magnetic bead; Species group B: i) biotin; Species group C: i) the probe molecule binding with the target before binding to the magnetic bead; Species group D: i) an energy transfer based assay; Species group E: ii) a nucleic acid probe molecule bound to a nucleic acid target, in the reply filed on 14 April 2021 is acknowledged.  The traversal is on the ground(s) that with respect to Species group A, claim 17 has been amended and is now drawn to a claim that falls under species group A.  Examiner agrees and the species group A restriction is withdrawn.  Applicant clarifies that claims 5 and 6 of species group C are drawn to whether the probe molecule binds with the target before or after binding to the magnetic bead.  Examiner agrees, however this distinction still presents two different inventions that would require a separate search because the method steps diverge and do not overlap in scope.  With respect to species group D, applicant argues that amended claim 7 is not limited to a FRET assay but covers any energy transfer.  Examiner agrees, but notes that the claim is still distinct from the sandwich assay recited in claim 9.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 12, 13, 15, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li (US 2004/0018495).
Li teaches a method of detecting at least one target molecule within a population of molecules, the method comprising:
contacting a plurality of probe molecules, selected to bind specifically with the target molecule, each probe molecule labeled with at least one fluorescent molecule, with the population of molecules containing at least one of the target molecule, where at least one probe molecule binds to at least one target molecule (as illustrated in Fig. 10, 
contacting the plurality of probe molecules with magnetic beads, wherein at least one probe molecule that binds to the target molecule also binds to one of the magnetic beads via an intermediary component (separating microparticle, 60, is bound to the probe, 92, via the first and second target sequences, 94 and 98, and intermediary component (functional group), 61, Fig. 10, see Fig. 4A and 9 for reference numbers 60 and 61; separating microparticle includes ferromagnetic components and is therefore magnetic, par. 47 and 52);
forming a cloud of the magnetic beads, condensed (separating magnetic microparticles using a magnet which forms a condensed cloud of magnetic beads at the magnet, par. 48);
illuminating the cloud of magnetic beads with an excitation beam that produces fluorescent emission from the fluorescent molecules labeling the probe molecules bound to the magnetic beads (excitation of the magnetic beads, and therefore the cloud to detect emitted fluorescent light in a fluorimeter, par. 35);
acquiring a background signal and a signal of the fluorescent emission (a fluorescent emission is obtained from the signal amplification molecules with greatly reduced background noise which indicates that both background signal and fluorescent 
detecting the fluorescent emission over the background signal (the fluorescent emission of signal amplification of molecules over the reduced background noise indicates that the detection occurs over the background signal, par. 50; detectable signal obtained over background, par. 66-68);
determining from the detection fluorescent signal the presence of the target molecule within the population of molecules and an amount of target molecules within the population of molecules (par. 9).
With respect to claim 2, Li teaches the contacting a plurality of probe molecules with the population of molecules potentially containing at least one of the target moelcules includes at least one probe selectively binding to at least one target (analyte binding domain comprises nucleic acid sequence complementary to a first target sequence, par. 58).
With respect to claim 3, Li teaches contacting the plurality of probes with magnetic beads including at least one magnetic bead selectively binding with a probe molecule via at least one intermediary component (first and second target sequences that form the intermediary component selectively bind the magnetic particle to the probe, 92, Fig. 10; par. 58). 
With respect to claim 4, Li teaches the intermediary component being a target molecule (probe, 92, bound to target molecule, first and second target sequences, 94 and 98, Fig. 10; par. 58).

With respect to claims 12, 13, 15 and 20, Li teaches the target molecules being nucleic acids bound to at least some of the probes comprising nucleic acids (par. 58).
With respect to claim 17, Li teaches an embodiment where the intermediary component through which the probe molecule binds to the magnetic bead is a functional group, which is not the target molecule or any part of the target molecule (functional group, 61, attached to microparticle, 60, Fig. 10, see Fig. 4A for reference numbers, par. 59)
With respect to claim 18, Li teaches at least a first portion of the probe molecules having a fluorescent label and are bound to a target (probe, 92, can be considered to have two portions, one being closest to the signal amplification microparticle and the second closest to the magnetic particle, the first portion closest to the signal emitting moiety is bound to both the target, 94, and the fluorescent labels, 37, and the second is also bound to the same target molecule and is attached to the magnetic bead, 60, via the target molecule, Fig. 10, see Fig. 9 for reference number 60).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2004/0018495), as applied to claim 1, in view of Barbera-Guillem (US 6,309,701).

Barbera-Guillem teaches a fluorescent signal detected by either a fluorimeter or a CCD camera (col. 16, lines 49-63), in order to detect a fluorescent signal pattern from fluorescent particles (col. 16, lines 49-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute for the fluorimeter of Li, a CCD camera as taught by Barbera-Guillem.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detector since the same fluorescent signal have been detected.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach method comprising providing a probe that binds with a target molecule and is labeled with a fluorescent molecule at a first end and a quencher at a second end; binding the probe with a magnetic bead via an intermediary component; forming a cloud of magnetic beads and illuminating the cloud with an excitation beam to acquire a background signal and a fluorescent emission.  
Li teaches a fluorescent labeled probe molecule, but fail to teach a fluorescent 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anker et al. (US 2006/0008924) teach a method comprising contacting a plurality of magnetic beads and fluorescent molecules with a target, forming a cloud of magnetic beads, condensed and illuminating the cloud of magnetic beads with an excitation beam to reduce background signal.  Anker et al. fail to teach a probe molecule as claimed.
Song et al. (US 2004/0043507) teach a method comprising forming a complex between a fluorescently labeled probe molecule, a target molecule and a magnetic bead; forming a cloud of the magnetic beads, condensed; illuminating the cloud of magnetic beads with an excitation beam that produces fluorescent emission from the fluorescent molecules; acquiring a calibration emission signal and a fluorescent emission signal and determining from the detected fluorescent emission signal an amount of the target molecules within the population of molecules.
Phan et al. (US 2003/0003464) teach a method of detecting a target molecule comprising: contacting a plurality of probe molecules selected to bind specifically with the target molecule and labeled with a fluorescent molecule with a population of target molecules; contacting the plurality of probe molecules with magnetic beads; forming a cloud of magnetic beads, condensed; capturing the beads on a surface; illuminating the surface with an excitation beam and determining from the detected fluorescent emission signal the presence and amount of target molecules.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1641